Citation Nr: 1626699	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  He served in the Republic of Vietnam and was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals Board on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss. 

The Veteran testified at a hearing before the undersigned in September 2012; a transcript of that proceeding has been associated with the electronic claims file. 

This matter was previously before the Board in February 2015, at which time the Board granted entitlement to service connection for tinnitus and remanded the claim pertaining to hearing loss. 


FINDINGS OF FACT

The Veteran's current bilateral hearing loss disability is the result of in-service acoustic trauma consistent with his combat service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record establishes a current bilateral hearing loss disability.  A VA examination conducted in March 2011 shows that the Veteran had a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Veteran has also received consistent treatment for hearing loss at VA facilities throughout the claims period. 

Additionally, the Veteran testified during the September 2012 Board hearing that he was exposed to acoustic trauma during active duty service in Vietnam, to include combat-related noise from small arms fire, artillery, demolitions, and aircraft.  Letters written from the Veteran to his parents during service in Vietnam also confirm that he was exposed to multiple combat situations and to hazardous military noise.  Service personnel records likewise document the Veteran's active duty in Vietnam and he is in receipt of the Combat Action Ribbon for engaging in combat with the enemy.  Thus, his reports of injury during combat are presumed to be correct.  38 U.S.C.A. § 1154(b) (West 2014).

Service treatment records (STRs), specifically the audiogram performed in conjunction with the August 1969 separation examination, do not establish a chronic hearing loss disability for VA purposes, but do show a worsening of hearing during military service.  The Veteran's report of acoustic trauma, is consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current hearing loss disability and in-service injuries.

The remaining question is whether the Veteran's current bilateral hearing loss is related to the in-service injuries (i.e., acoustic trauma).  

In this case, the Veteran has not expressly endorsed a continuity of hearing loss symptomatology.  Rather, he testified that his hearing loss was first diagnosed in approximately 2009; but that he and others, including his current wife, had noticed his hearing impairment for at least 20 years.  He also reported an onset of other audiological symptoms (i.e., tinnitus, for which service connection is in effect), in 1970, approximately one year after separation.  

A fellow service member who served with the Veteran in Vietnam submitted a letter stating that he had observed the Veteran to have hearing problems in-service.  See December 2011 Letter from E.E.  Following service, the record shows that the Veteran had minimal occupational noise exposure working in a plant nursery and supervising landscaping.  In December 2014 correspondence to the Board, the Veteran stated that his "only exposure to hazardous noise...was [my] 4 years service in the Marine Corps, which included 18 months in Vietnam."  In other statements of record, the Veteran noted that he was never afforded hearing protection during his infantry training or while in combat in Vietnam.  See Hearing Transcript, p. 2.  The Veteran and E.E. are competent to report on the above matters; the Board also finds no reason to doubt the credibility of such statements as they have been consistently reported and there is nothing to contradict them. 

Here, the Veteran's assertions of exposure, without hearing protection, to significant acoustic trauma while engaged in combat during his service in the Republic of Vietnam are deemed to be credible and found to be clearly consistent with the conditions of his service.  The "buddy statement" from a fellow service member likewise documents the Veteran's hearing problems in Vietnam and contemporaneous STRs confirm a threshold shift in hearing at the time of separation.  The Veteran's lay statements about experiencing hearing difficulty after he got out of service (with minimal post-service occupational noise exposure) are also found to be credible and probative in linking the onset of current bilateral sensorineural hearing loss to that period of active service. 

Accordingly, the Board is persuaded that the Veteran's current bilateral sensorineural hearing loss had its onset in service is due to acoustic trauma sustained therein. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir.2006); see also Layno v. Brown, 6 Vet. App. 465 (1994). Based upon the facts, service connection for bilateral hearing loss disability is warranted.

In so finding, the Board acknowledges that VA examiners provided medical opinions against the claim, but neither opinion properly considered the effects of the Veteran's combat-related hazardous noise exposure, or a delayed or latent onset theory of causation, as directed by the Board in its VHA request.  Instead, the VHA examiner, in particular, focused almost exclusively on the lack of documented hearing loss complaints/diagnoses in-service.  In doing so, the examiner effectively ignored the competent lay evidence of record outlined above.  For these reasons, the Board considers the VA/VHA opinions to be of little probative value.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


